         Case 3:20-cv-00133-JCH Document 164 Filed 09/27/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                                      :
JAKUB MADEJ                                           :
                                                      :       CIVIL ACTION NO.
                       PLAINTIFF                      :       3:20-cv-00133-JCH
                                                      :
v.                                                    :
                                                      :
YALE UNIVERSITY, MARVIN CHUN,                         :
MARK SCHENKER, PETER SALOVEY AND                      :
JESSIE ROYCE HILL                                     :
                                                      :
                       DEFENDANTS                     :
                                                      :       SEPTEMBER 27, 2020

     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR CONFERENCE

       The defendant has no objection to the plaintiff’s request for a conference with the Court

regarding the deposition of Keshav Raghavan. The defendant only submits this response to

reiterate that the arguments raised in the plaintiff’s motion have been fully briefed by both parties,

and the defendant relies on the arguments presented in its filings to date. See, ECF Nos. 143, 150,

151, 154.



                                                 THE DEFENDANT,

                                                 YALE UNIVERSITY


                                           By:                 /s/
                                                 PATRICK M. NOONAN – CT00189
                                                 COLLEEN NOONAN DAVIS – CT27773
                                                 DONAHUE, DURHAM & NOONAN, P.C.
                                                 Concept Park
                                                 741 Boston Post Road, Suite 306
                                                 Guilford, CT 06437
                                                 Telephone: (203) 458-9168
                                                 Fax: (203) 458-4424
                                                 Email: pnoonan@ddnctlaw.com
         Case 3:20-cv-00133-JCH Document 164 Filed 09/27/20 Page 2 of 2




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                 2
